Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 and 37-85 of copending Application No. 16/763,204 Although the claims at issue are not identical, they are not patentably distinct from each other because 16/763,204 teaches a welded yarn as claimed including the recited first portion, second portion  with different degree of welding and fiber volume ratio.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the planar cross-section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for the recitation of “potion in line 1. It is believed that Applicant intended to recite “portion” and not “potion”. Applicant is advised to take corrective action. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 depends upon claim 31 and it appears Applicant may have intended for it to depend from claim 29. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 depends upon claim 31 and it appears Applicant may have intended for it to depend from claim 29. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 15-16, 18, 20, 22, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLong et al. (US Patent 8,202,379).
Regarding claim 1, DeLong et al. teach a welded yarn comprising a first portion along a cross-section of the yarn, a second portion along the cross-section of the yarn wherein a fiber volume ratio of the first portion is different than a fiber volume portion of the second portion and the first portion is welded [1:40-2:15; 3:59-59; 5:25-35; 6:14-16, 8:43-61 and Figure 2]. 
Regarding claim 2, the welded yarn is further defined as being generally cylindrical in shape wherein the first and second portions are further defined as being generally circular in shape along a radial cross section of the yarn and wherein the second portion is positioned interiorly with respect to the first portion as DeLong et al. teach the outer edges of the fiber are welded and the interior portion is without significant change. 
Regarding claim 8, the welded yarn is made of cellulosic-based material [Abstract]. 
Regarding claim 15, the second portion is not welded. The second portion can be the inner portion of the fiber.
Regarding claim 16, the first portion is not welded. The first portion can be the inner portion of the fiber. 
Regarding claim 18, DeLong et al. teach a welded yarn comprising a first portion extending inward from an outer periphery of the welded yarn, a second portion extending outward from a geometric center of the welded yarn wherein the second portion terminates at an inward boundary of the first portion and wherein a degree of welding of the first portion is different than a degree of welding of the second portion [1:40-2:15; 3:59-59; 5:25-35; 6:14-16, 8:43-61 and Figure 2].
Regarding claim 20, the welded yarn contains no material other than a cellulosic-based polymer as the solvent is removed. 
Regarding claim 22,
Regarding claims 26-27, the yarn further comprises a bonding material having a chemical composition that is substantially identical to a chemical composition of both the first and second portion and wherein the chemical composition is a cellulose-based biopolymer. The bonding portion is only in the first portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 9-14, 17, 19, 21 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. (US Patent 8,202,379).
Regarding claims 3-5, 9, 11 and 17, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 
Regarding claim 6, a plane defining a planar cross-section is oriented perpendicular with respect to a longitudinal axis of the welded yarn. 
Regarding claim 7, the first portion extends inward from a periphery of the planar cross-section. The clamed amount of the extension would have been obvious to one of ordinary skill in the art at the time of the invention as DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 
Regarding claim 10, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. Therefore, the claimed third portion would have been obvious to one of ordinary skill in the art as the welding at various amounts would yield a third portion positioned between the first and second portions wherein the degree of welding in the third portion is different than both the degrees of welding in the second portion and the degree of welding of the first portion. 
Regarding claims 12-13, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed surface area amounts of the planar cross-section through routine experimentation.
Regarding claim 14, DeLong et al. teach the fibers can be manipulated into the desired shape. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any shape as is known in the art and therefore arrive at the claimed planar  
Regarding claim 19, The clamed amount of the extension would have been obvious to one of ordinary skill in the art at the time of the invention as DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. Creating uniformity of the first portion circumferentially would have been obvious to one of ordinary skill in the art in order to create fiber which have consistent properties. 
Regarding claims 21 and 23-25, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 
Regarding claims 26-27, the yarn further comprises a bonding material having a chemical composition that is substantially identical to a chemical composition of both the first and second portion and wherein the chemical composition is a cellulose-based biopolymer. The bonding portion is only in the first portion. 
Regarding claim 28, DeLong et al. teach a yarn comprising a first portion extending inward form the outer periphery of the yarn and a second portion outward from a geometric center of the yarn wherein the second portion terminates at an inward boundary of the first portion and wherein a fiber volume of the first portion is different from a fiber volume ratio of the second portion. The clamed amount of the extension would have been obvious to one of ordinary skill in the art at the time of the invention as DeLong et al. teach the amount of the first 
Regarding claims 29-30, DeLong et al. teach a yarn comprising a first portion extending inward form the outer periphery of the yarn and a second portion outward from a geometric center of the yarn wherein the second portion terminates at an inward boundary of the first portion and wherein a fiber volume of the first portion is different from a fiber volume ratio of the second portion. The clamed amount of the extension would have been obvious to one of ordinary skill in the art at the time of the invention as DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. Creating uniformity of the first portion circumferentially would have been obvious to one of ordinary skill in the art in order to create fiber which have consistent properties. Therefore, if DeLong et al. teach the claimed yarn with the claimed welded portions, the claimed cross-sectional area of the yarn increasing by less than 100 percent when the yarn is cut along a plane oriented perpendicularly with respect to a longitudinal axis of the welded yarn is necessarily inherent to the welded yarn of DeLong et al. Further, the present specification teaches that a raw unwelded yarn increases by 115$ whereas a welded yarn increase by less than 100%.
 Regarding claim 31, the chemical composition is a biopolymer. 
Prior Cited but not used in Rejection
PG Pub. 2014/0186579
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.